Case 1:21-cv-01009-DNH-ML Document 16-46 Filed 09/22/21 Page 1 of 4




          Exhibit TT
                           Case 1:21-cv-01009-DNH-ML Document 16-46 Filed 09/22/21 Page 2 of 4




Vaccines & Immunizations

Answering Patients’ Questions About COVID-19 Vaccine
and Vaccination
Patients seek health information from trusted sources, including healthcare providers and pharmacists. Your patients often
consider you as one of their most trusted sources of information when it comes to vaccines. Your answers to their questions
matter and will help them make an informed decision about getting a COVID-19 vaccination. Be clear and make a strong
recommendation when you provide answers. Use language that assumes they will want to get vaccinated when it’s available
to them.

Prepare yourself to answer common questions about COVID-19 vaccines you may be asked by your patients. Some patients
will have questions about COVID-19 vaccination even after you give your strong recommendation. These are new vaccines,
and it’s normal for patients to have questions about them. If a patient questions your recommendation about COVID-19
vaccination, this does not necessarily mean they will not accept a COVID-19 vaccine.



Vaccine safety given the speed of vaccine development and
rollout
The federal government has worked since the start of the pandemic to make COVID-19 vaccines available as soon as possible.
This accelerated timeline is unprecedented. Some people are concerned that vaccine safety may have been sacrificed in favor
of speed. However, as with all vaccines, safety is a top priority in the United States and globally.



  Key Points
     Millions of people in the United States and around the world have received COVID-19 vaccines. These vaccines have
     undergone the most intensive safety monitoring in U.S. history.
     The United States is using established and new safety monitoring systems to make sure that COVID-19 vaccines are
     safe.
     Results from U.S. and global monitoring efforts are reassuring. No unexpected patterns of reactions or other safety
     concerns have been identified during early vaccine safety monitoring. And, if they show up, we have systems in place
     to quickly identify them and take action.
     All of the currently authorized and recommended COVID-19 vaccines, have been carefully reviewed by the Food and
     Drug Administration (FDA). FDA is responsible for reviewing all safety data from clinical trials to determine if the
     expected benefits of vaccination outweigh potential risks.
           Learn more about FDA’s emergency use authorization (EUA) in this video.
     The Advisory Committee on Immunization Practices (ACIP) reviewed all safety data before recommending the current
     COVID-19 vaccines for use. Learn how ACIP makes vaccine recommendations.




Natural immunity versus vaccine immunity
Because some people with COVID-19 can have very mild symptoms, some may see natural infection as preferable to receiving
the COVID-19 vaccine. Some people may be concerned that getting a COVID-19 vaccine could make them sicker if they do get
COVID-19.



  Key Points
     COVID-19 can cause severe illness or death, and we can’t reliably predict who will have mild or severe illness. You can
     also spread COVID-19 to others, including family. And, some people continue to have long-term health issues after
     COVID-19 infection.
                            Case 1:21-cv-01009-DNH-ML Document 16-46 Filed 09/22/21 Page 3 of 4


     Getting COVID-19 may offer some natural protection, known as immunity. Current evidence suggests that reinfection
     with the virus that causes COVID-19 is uncommon in the 90 days after initial infection. However, experts don’t know
     for sure how long this protection lasts, and the risk of severe illness and death from COVID-19 far outweighs any
     benefits of natural immunity.
     Currently available vaccines have been tested in large clinical trials and FDA has determined that they are safe and
     effective.
          The known and potential benefits of a COVID-19 vaccine must outweigh the known and potential risks of the
          vaccine for use under what is known as an Emergency Use Authorization (EUA). Watch a video on what an EUA is.
     Millions of Americans have already been vaccinated and these vaccines are undergoing the most intensive safety
     monitoring in U.S. history. The same vaccines are used globally and the World Health Organization reports that
     hundreds of millions of vaccinations have been administered.
     Once you’ve been fully vaccinated, you are able to more safely do some things, including travel.




Common vaccine side effects
Some COVID-19 vaccines may be more reactogenic than other vaccines that people are more familiar with. It is important to
set this expectation with your patients in case they experience a strong reaction after being vaccinated.



  Key Points
     Common side effects from vaccination are pain, redness, and swelling on the arm where the shot was given, and
     tiredness, headache, muscle pain, chills, fever and nausea throughout the rest of the body. Some people have no side
     effects.
          Provide a comparison if it is appropriate for the patient (for example, pain after receiving the shingles vaccine for
          older adults who have received it).
     Side effects after the second dose, for vaccines that require two doses, may be more intense than the ones they
     experienced after the first shot.
     These side effects may affect your ability to do daily activities, but they should go away in a few days. Patients should
     seek medical care if their symptoms don’t go away.
     While COVID-19 vaccines may cause side effects, vaccines cannot give someone COVID-19.
     Side effects are normal signs that the body is building protection.
     It is not recommended to take over-the-counter medicine – such as ibuprofen, aspirin, or acetaminophen – before
     vaccination for the purpose of trying to prevent vaccine-related side effects.
     Patients should talk to you or to their vaccination provider about any questions they may have about medications
     they are taking.




Serious, long-term, or unknown side effects
Due to the relative speed with which these vaccines were developed, patients’ concerns about long-term side effects are
reasonable and to be expected. For other vaccines routinely used in the United States, the phases of clinical trials are
performed one at a time. During the development of COVID-19 vaccines, these phases have overlapped to speed up the
process so the vaccines can be used as quickly as possible to control the pandemic. No trial phases have been skipped.



  Key Points
     While COVID-19 vaccines have been developed rapidly, all steps have been taken to ensure their safety and
     effectiveness.
     In the United States, the FDA and CDC continue to monitor vaccine safety to make sure even long-term side effects
     are identified. Globally, many countries are also monitoring vaccine safety.
     COVID-19 vaccines are being continuously monitored for safety, and the FDA and ACIP will take action to address any
     safety problems detected.
                            Case 1:21-cv-01009-DNH-ML Document 16-46 Filed 09/22/21 Page 4 of 4




How many doses are needed and why
The mRNA vaccines, Pfizer-BioNTech COVID-19 Vaccine and Moderna COVID-19 Vaccine, require two shots. The same vaccine
brand must be used for both shots. The viral vector vaccine, Johnson & Johnson’s Janssen COVID-19 Vaccine, only requires
one shot.



  Key Points
     The Pfizer-BioNTech COVID-19 Vaccine and Moderna COVID-19 Vaccine both need two shots in order to get the most
     protection.
     People should get their second shot even if they have side effects after the first shot, unless a vaccination provider or
     doctor has advised them not to get it.
     Only one shot of Johnson & Johnson’s Janssen COVID-19 Vaccine is needed to get the most protection.
     If two shots are required, the shots are given several weeks apart and both shots are generally needed to provide the
     best protection against COVID-19. The first shot primes the immune system, helping it recognize the virus, and the
     second shot strengthens the immune response.
     Patients should be advised to set up an appointment for their second dose before they leave.
     COVID-19 vaccines are not interchangeable with each other.
     CDC does not recommend one vaccine over the other. Tell your patient they should receive the first vaccine available
     to them.




Which vaccine to get
Because there are different types of COVID-19 vaccines authorized and recommended, patients may have questions about
which vaccine brand they should get.



  Key Points
     All currently authorized and recommend COVID-19 vaccines are safe and effective, and CDC does not recommend one
     vaccine over another.
     Patients should get the first vaccine that is available to them. They should not wait for a specific brand.
     There is vaccination information available to give to your patients, including how to find a vaccination location, what
     to expect at their appointment, and more.
     Your patients should know the benefits of getting a COVID-19 vaccine, including what they can start doing again once
     they are fully vaccinated.




  Other Questions Patients May Have about COVID-19 Vaccination

  If you have additional questions from patients, see Frequently Asked Questions about COVID-19 Vaccination for regularly
  updated answers to common questions.


                                                                                                    Page last reviewed: August 24, 2021
